Citation Nr: 0635684	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  98-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
February 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board remanded this case to the RO initially in November 
2000.  The case was returned to the Board and in August 2002, 
the Board undertook additional development of the evidentiary 
record on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
This regulation was invalidated in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in July 2003 the Board remanded the matter to the 
RO for additional development.  The case was returned to the 
Board and remanded again in October 2004.


FINDING OF FACT

Prior to June 13, 2005 the veteran's lumbar spine disability 
is manifested by no more than characteristic pain on motion 
or mild intervertebral disc syndrome (IVDS) or mild 
limitation of motion, forward flexion was reported as 90 
degrees and there are no incapacitating episodes or chronic 
orthopedic and neurological manifestations of IVDS; from June 
13, 2005 forward flexion of the lumbar spine is limited from 
50 to 65 degrees and there is trunk tilt to the left side and 
minimal forward lurch of the trunk. 


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for a lumbar 
spine disability have been met from June 13, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 and 5293 
(effective prior to and as amended effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, and is applicable to the issues on appeal.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The December 2003 and January 2004 RO letters issued pursuant 
to the July 2003 Board remand informed him of the provisions 
of the VCAA and he was advised to identify any evidence in 
support of his initial rating claim that had not been 
obtained.  They emphasized relevant evidence and invited the 
veteran to provide any evidence or information he had 
pertaining to the claim.  The correspondence advised him of 
the evidence he needed to submit.  The VCAA-directed letter 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  The RO 
issued another VCAA specific letter in December 2004 pursuant 
to the October 2004 Board remand that included the essential 
information  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA letter 
in December 2004 had a statement directed to this element on 
page 4 and the earlier VCAA specific correspondence invited 
the submission of any medical or lay evidence or other 
information or evidence that the Board finds fairly 
represented the content of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim prior to the RO 
considering the claim again in April 2006.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, the Board is granting in part an increased 
initial rating and it appears that any deficiency in the 
timing of a comprehensive VCAA notice regarding the effective 
date and initial rating elements for compensation claims was 
addressed in the April 2006 supplemental statement of the 
case.  In any event, the RO shall have the opportunity to 
address the effective date element again when it implements 
the Board's decision in his matter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and VA medical examinations relevant to the 
appeal issue.  Thus, the Board finds the development is 
adequate when read in its entirety, and it satisfied the 
obligations established in the VCAA and the Board remands.  
The duty to assist having been satisfied, the Board will turn 
to a discussion of the issue on the merits.


Analysis

The evaluation of the lumbar spine disability is based upon 
an initial rating determination that assigned a 10 percent 
evaluation.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).  

As will be apparent in the discussion that follows, the Board 
finds that the lumbar spine disability warrants no more than 
the initially assigned evaluation for the majority of the 
rating period based on facts found.  An evaluation must be 
coordinated with impairment of function.  See, e.g., Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  However, this analysis does not require that a higher 
rating be assigned.

The appeal is based on a November 1995 rating decision.  
Therefore, the veteran's claim requires a review of both 
versions of the rating criteria for the lumbar spine.  See 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  Where, as here, 
the amended regulations expressly provide for an effective 
date, and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Deleted in the revised criteria for the 
spine were comparative terms such as "mild" or "severe" 
that existed in the former criteria.  Added were objective 
and quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm severe enough to 
result in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

In addition, the RO has applied the criteria for 
intervertebral disc syndrome (IVDS).  Before September 23, 
2002, Diagnostic Code 5293, pertaining to IVDS, provided a 10 
percent evaluation for mild disability.  A 20 percent 
evaluation was provided for a disability that was moderate; 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable neurologic 
and orthopedic criteria to permit consistent evaluation based 
on these criteria.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, rate at 60 percent; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, rate at 40 percent.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, rate at 20 percent. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, rate at 10 percent. An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
rating guidance in the revised rating scheme for IVDS 
instructed that ratings for orthopedic and neurologic 
manifestations or incapacitating episodes would be combined 
with all other ratings, whichever resulted in a higher 
evaluation under 38 C.F.R. § 4.25.  Thus, this is not a 
situation where shifting diagnostic codes may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  In general, there 
must be independent medical evidence to support the diagnosis 
before it could be substituted as an applicable alternative 
rating scheme for the spine.  See, e.g., Butts v. Brown 5 
Vet. App. 532, 540 (1993) citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991)(where RO and the Board had 
evaluated a claimant's condition under the wrong diagnostic 
code, the court selected the correct code and directed Board 
to evaluate condition under that code).  As the record does 
not show ankylosis being reported in any medical evaluation 
of the lumbar spine, there is no need to discuss the rating 
scheme as it existed previously or in the current rating 
scheme for ankylosis as a potentially applicable alternative 
for the evaluation in this case.

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic or lumbar 
vertebrae, and that where less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion has been assigned, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.  

On the VA examination in April 1995, the veteran complained 
of back pain that radiated into the left leg and pain with 
walking or standing after several minutes.  He had a mild 
left leg limp, no postural or fixed deformity of the lumbar 
spine and normal musculature.  The range of motion was 
forward flexion 90 degrees, extension 20 degrees, lateral 
flexion 32 degrees in both directions, and rotation 45 
degrees both directions.  He complained of left leg pain with 
lateral flexion to the right.  Straight leg raising produced 
pain at 90 degrees on the left and it was normal on the 
right.  The examiner reported the lumbar spine was normal on 
the X-ray and the neurologic examination including an 
electrodiagnostic study was normal for the left lower 
extremity.  The examiner's impression was historical back 
injury with no residual abnormality found.  

Contemporaneous VA outpatient records showed recurring 
complaints of low back pain with normal neurologic findings.  
The VA neurology examiner in August 1997 noted a normal gait, 
normal muscle strength, tone and coordination, symmetric 
reflexes and an intact sensory examination.  The VA general 
medical examiner reported a normal range of motion of the 
lumbosacral spine and normal posture.  The examiner stated 
there was no motor or sensory deficit found on the 
neurological portion of the examination.  The impression was 
herniated disc, L5-S1 region.  Thereafter, medical reports 
from a correctional center from mid 2000 through 2002 show 
negative X-ray for the lumbar spine and an occasional 
complaint of low back pain.  

VA clinical records in 2004 after his release from 
incarceration include a radiology report in May 2004 noting 
the complaint of back pain with numbness and feeling the legs 
will give out.  The report showed an unremarkable sacrum and 
coccyx.  A neurologic examination showed equal deep tendon 
reflexes in the lower extremities, equal strength graded as 
5/5, and a full range of motion in all joints.  Another 
report in May 2004 noted he had a good range of motion and 
was able to touch his toes.  An examiner in July 2004 
reported that no focal or significant musculoskeletal or 
neurologic abnormalities were found.  In August 2004 he had a 
recent onset of back pain and an examiner noted mild 
tenderness and there was no loss of sensation.  A MRI was 
read as showing intervertebral disc desiccation at L5-S1 with 
foraminal narrowing and no spinal stenosis.  Back pain was 
mentioned again in December 2004 without objective findings 
in the report other than noting the back pain was very 
controlled with pain medication that he used as needed.  

The contemporaneous VA outpatient records show in March 2005 
a clinician mentioned intermittent radicular symptoms, no 
weakness and that medication produced adequate relief.  There 
was no tenderness to palpation in the lumbosacral spine or 
paraspinal muscles and there was pain in the back only with 
straight leg raising.  The motor function was graded 5/5, 
sensation was intact to light touch, and deep tendon reflexes 
were symmetric.  He had a left leg limp.  A June 2005 report 
noted some left foot numbness at times and no weakness.  He 
had tenderness to palpation of the lumbar paraspinal muscles, 
and straight leg raising caused back and thigh pain and some 
left foot tingling.  Motor function, sensation and deep 
tendon reflexes were unchanged from the previous report.

The VA neurology examiner on June 2005 reviewed the record 
and noted the veteran was able to walk 12 feet, stand four 
minutes, sit 15 to 20 minutes, and lift and carry up to 15 
pounds.  He reported leg numbness and poor leg strength.  The 
examiner noted the veteran walked with a limp, and had normal 
strength and intact tone and coordination.  The calves were 
equal in circumference with no measurable atrophy.  The 
veteran had symmetric reflexes and an intact sensory 
examination.  The diagnosis was low back pain with bilateral 
radiculopathy by history, and currently no neurologic 
disability and no objective neurologic findings.  

The VA spine examiner on June 13, 2005 also reviewed the 
record and noted the complaint was of fairly constant low 
back pain for which medication hardly helped. The veteran 
reported that he required periodic rest and help in his job.  
He had no history of acute excruciating pain or need of a 
brace, but he stated that he had some radiation of pain to 
the legs.  There was no history of flare-ups or additional 
loss of motion, and he did not use a cane.  The examiner 
reported the veteran had a left sided mild limp and minimal 
forward lurch of the trunk.  He had a normal lumbar lordosis 
but he stood with a tilted trunk on the left side.  There was 
no skin evidence of disuse atrophy.  The range of active and 
passive motion was forward flexion 65 degrees with left side 
tilting of the trunk and the complaint of pain, extension 30 
degrees with the complaint of pain at the end of motion, 
lateral flexion 25 degrees to both sides with left side pain, 
and rotation 25 degrees.  There was no evidence of any 
incoordination, weakness, or fatigability with repetitive 
use.  Absent was a functional loss due to a subjective 
complaint of pain with repetitive use.  The examiner stated 
that the lumbosacral spine was normal on X-ray.  Muscle tone 
was good, there was no atrophy and strength was reported as 
5/5 and reflexes were equal.  There was back pain at 70 
degrees of straight leg raising.  The diagnosis was chronic 
lumbar strain with limited motion, and no evidence of 
neurologic deficiency and no additional limitation of motion 
or function due to pain, weakness, excess fatigability or 
incoordination.

A VA clinical report in December 2005 noted normal sensation, 
equal and symmetrical deep tendon reflexes and the 
musculoskeletal evaluation showed no positive findings for 
the lumbar spine.  A MRI showed moderate degenerative changes 
at L5-S1, minor bulging at L4-L5 disc and some evidence of 
impingement.  This was interpreted as moderately advanced 
degenerative disc disease.  In February 2006 neurologic 
findings were reported as within normal limits with strength 
graded 5/5, and a steady gait.  The veteran was seen twice 
early in March 2006 after a recent onset of low back pain.  
The neurologic examination was within normal limits, and he 
had full strength and intact sensation.  His reflexes were 
symmetric and he had negative straight leg raising.  It was 
reported that a MRI showed L5-S1 spondylosis.  When he was 
seen again on March 13, 2006 he had difficulty standing 
erect.  The range of motion was forward flexion 50 degrees, 
extension 10 degrees, lateral flexion and rotation each 10 to 
15 degrees in both directions.  He had hip pain with the 
decreased rotation, and he had negative straight leg raising.  
When he was seen again on March 27, he had essentially the 
same ranges of motion and presentation.  A clinical report 
dated early in April 2006 noted no radiation into the legs 
for the chronic low back pain that was worse with bending, 
twisting or sitting activity.  Again, strength was graded as 
5/5, and he had normal sensation, negative straight leg 
raising and normal deep tendon reflexes.  This was assessed 
as bilateral L4-L5, L5-S1 facet arthropathy secondary to 
degenerative joint disease.  A MRI was interpreted as showing 
moderately advanced degenerative disc disease.  

The Board has concluded that the objective manifestations of 
his lumbar spine disability more nearly approximate the 10 
percent evaluation under either limitation of motion, 
lumbosacral strain or IVDS criteria for the period prior to 
September 23, 2002, based on the assembled record.  The 
record, in summary, shows the veteran complaining of chronic 
back pain, with the range of motion of the lumbar spine 
ranging from what would be characteristic of full range on 
the 1995 examination to a full range of motion being reported 
on the 1997 VA general medical examination.  The examiner in 
1995 found no residual abnormality and objectively the VA 
examiners in 1997 reported no appreciable neurologic or 
orthopedic deficit.  In summary, none of the reports 
confirmed the loss of strength or neurological 
manifestations, although he did have the complaint of 
recurring back pain which was also noted in the correctional 
institution medical reports.  Overall, the manifestations 
equate with no more than characteristic pain on motion or no 
more than mild limitation of motion or IVDS, in view of the 
examination reports and contemporaneous clinical records.  

The changes in the IVDS criteria from September 23, 2002 do 
not support a higher evaluation.  The Board must point out 
that in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The record since 
September 2002 did not support the presence of such 
neurologic signs, and this was evident from the neurology 
examiner's evaluation in June 2005 and the subsequent 
orthopedic assessment in June 2005 that together showed no 
objective evidence of radiculopathy.  These examinations also 
took into account the contemporaneous outpatient treatment 
reports.  Furthermore, the alternative rating based on 
incapacitating episodes cannot be applied in the absence of 
the critical rating element being noted in the record at any 
time.

However, for the period from September 26, 2003, the Board 
observes that the VA examiner on June 13, 2005 noted a 
tilting of the trunk to the left and a minimal forward lurch 
of the truck in addition to forward flexion limited to 65 
degrees which overall more nearly approximates the 20 percent 
criteria.  The VA outpatient reports beginning on March 13, 
2006 show that forward flexion of the lumbar spine was 
limited to 50 degrees and that it was not improved on 
reexamination later in that month.  This shows an 
appreciable, quantifiable increase in the limitation of 
motion from the outpatient reports beginning in 2004.  The VA 
examination in June 2005 showed the range of motion more 
nearly approximating the 20 percent rating under the revised 
criteria for the first time and the more recent outpatient 
reports show the limitation has worsened.  Thus on a facts 
found basis, the Board finds the 20 percent evaluation more 
nearly approximated in the appreciably increased limitation 
of forward flexion from June 13, 2005 and spine tilting and 
forward lurch of the trunk.  

Overall, this record more nearly approximates the 
manifestations for a 20 percent evaluation as he clearly does 
not demonstrate limitation of forward flexion more nearly 
approximating the criteria for a 40 percent evaluation.  He 
does not demonstrate additional functional loss to warrant 
consideration for a higher evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  The orthopedic examiner in 2005 reported a range 
of motion was consistent in active and passive motion and 
there was pain reported only at the extremes of motion.  This 
record does not present a legitimate question of which of the 
available ratings is more nearly approximated under the 
current rating scheme from June 13, 2005.  38 C.F.R. § 4.7.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59, but they do not mandate a 
higher rating, particularly where as here with the VA spine 
examiner in 2005 reporting no additional limitation of motion 
or function due to pain, weakness, excess fatigability or 
incoordination. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability of the lumbar 
spine has required, for example, frequent hospitalization or 
has been shown to markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the lumbar spine and the functional 
limitations.  The examiners described the lumbar spine 
disability without an objective neurologic deficit and they 
did not indicate there were manifestations interfering with 
employment to render impractical the application of the 
regular schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial rating of 20 percent for a lumbar 
spine disability is granted from June 13, 2005, subject to 
the regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


